Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 20,
2008, by and among PREIT ASSOCIATES, L.P. (“PREIT”), PREIT-RUBIN, INC.
(“PREIT-RUBIN” and together with PREIT, each a “Borrower” and collectively the
“Borrower”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”), each of
the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Agent”).

WHEREAS, the Borrower, the Parent, the Lenders party hereto and the Agent desire
to amend the Credit Agreement to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

Section 2. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by restating the definitions of “Applicable
Facility Fee”, “Applicable Margin”, “EBITDA”, “Funds From Operations”, “Gross
Asset Value”, “Operating Real Estate Value”, “Swingline Note” and “Total
Budgeted Cost Until Stabilization” set forth in Annex I to the Credit Agreement
in their entireties as follows:

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility Fee  

1

   0.15 %

2

   0.15 %

3

   0.15 %

4

   0.20 %

5

   0.25 %

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 8.1.(b) in effect at such time:

 

Level

  

Ratio of Total Liabilities to Gross Asset Value

   Applicable Margin  

1

   Less than or equal to 0.50 to 1.00    0.95 %

2

   Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00    1.05 %

3

   Greater than 0.55 to 1.00 but less than or equal to 0.60 to 1.00    1.20 %

4

   Greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00    1.40 %

5

   Greater than 0.65 to 1.00    2.00 %

In addition, notwithstanding the foregoing, if the ratio of EBITDA to
Indebtedness as determined in accordance with Section 8.1(k) in effect at such
time is less than .09750 to 1.00, the Applicable Margin shall be determined with
respect to Level 5 of the above table. The Applicable Margin shall be determined
by the Agent from time to time, based on the ratio of Total Liabilities to Gross
Asset Value or the ratio of EBITDA to Indebtedness, as applicable, as each is
set forth in the Pricing Certificate most recently delivered by the Borrower
pursuant to Section 7.1.(g). Any adjustment to the Applicable Margin shall be
effective as of the date the quarterly financial statements are required to be
delivered pursuant to Section 7.1.(a) or as of the date the annual financial
statements are required to be delivered pursuant to Section 7.1.(b), as the case
may be. Notwithstanding the foregoing, for the period from the Fourth Amendment
Effective Date through but excluding the first date after the Fourth Amendment
Effective Date on which the Agent determines the Applicable Margin for Loans as
set forth above, such Applicable Margin shall be determined with respect to
Level 3. Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth above. The parties understand that the applicable interest rate and
certain fees for this facility shall be determined and/or adjusted from
time-to-time based upon certain financial ratios and/or other information
required to be provided and certified to the Agent or the Lenders by the
Borrower hereunder (the “Borrower Information”). If it is subsequently
determined that any such Borrower Information was incorrect (for whatever
reason, including without limitation because of a subsequent restatement of
earnings by the Borrower) at the time it was delivered to the Agent or the
Lenders, and if the applicable interest rate or any fee calculated for any
period was LOWER than it should have been had the correct information been
timely provided, then, such interest rate or fee for such period shall be
automatically recalculated using the correct Borrower Information. The Agent
shall promptly notify the Borrower in writing of any additional interest or fees
due because of such recalculation, and the Borrower shall pay such additional
amounts due to the Agent, for the benefit of the Lenders, within five (5)

 

- 2 -



--------------------------------------------------------------------------------

business days of receipt of such written notice. Any recalculation of interest
or fees required by this provision shall survive termination of this Agreement
and this provision shall not in any way limit any of the Agent’s or any Lender’s
other rights and remedies under this Agreement.

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (excluding
equity in net earnings or net loss of Unconsolidated Affiliates) plus the sum of
the following amounts (but only to the extent included in determining net
earnings (loss) for such period): (a) depreciation and amortization expense and
other non-cash charges of such Person for such period, including without
limitation, non-cash compensation expense recorded under Financial Accounting
Standards Board Statement No. 123 (Revised 2004), Accounting for Stock Based
Compensation of such Person for such period, plus (b) interest expense of such
Person for such period, plus (c) all provisions for any federal, state or other
income tax of such Person in respect of such period, minus (plus)
(d) extraordinary gains (losses) of such Person for such period, plus (e) the
greater of such Person’s (i) Ownership Share or (ii) Recourse Share of the
EBITDA of the Unconsolidated Affiliates of such Person for such period. For
purposes of this definition, net earnings (loss) shall be determined before
minority interests and distributions to holders of Preferred Stock.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of operating property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Subsidiaries at such time, plus (c) the current book value of all land held for
future development owned in whole or in part by the Parent and its Subsidiaries,
plus (d) predevelopment costs associated with land referred to in the
immediately preceding clause (c) and, subject to the immediately following
sentence, refundable deposits associated with land that is not owned by the
Parent and its Subsidiaries, to the extent such predevelopment costs and
refundable deposits are

 

- 3 -



--------------------------------------------------------------------------------

included in the Parent’s publicly filed financial statements, plus (e) the
amount of Construction in Progress, plus (f) the CIP Adjustment plus (g) the
purchase price paid by the Parent or any Subsidiary (less any amounts paid to
the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Unconsolidated Affiliate of the Parent, the greater of the
Parent’s (i) Ownership Share or (ii) Recourse Share of (v) all cash and Cash
Equivalents of such Unconsolidated Affiliate (excluding cash and Cash
Equivalents the disposition of which is restricted (other than restrictions on
cash held in an exchange account by a “qualified intermediary” in connection
with the sale of a property pursuant to and qualifying for tax treatment under
Section 1031 of the Internal Revenue Code)), (w) current book value of all land
held for future development owned in whole or part by such Unconsolidated
Affiliate and predevelopment costs associated with such land, (x) Construction
in Progress of such Unconsolidated Affiliate as of the end of the Parent’s
fiscal quarter most recently ended, (y) such Unconsolidated Affiliate’s
Operating Real Estate Value, and (z) such Unconsolidated Affiliate’s CIP
Adjustment, plus (i) the contractual purchase price of Properties of the Parent
and its Subsidiaries subject to purchase obligations, repurchase obligations,
forward commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities. If obligations
under a contract to purchase or otherwise acquire unimproved or fully developed
real property are included when determining Total Liabilities and the seller
under such contract does not have the right to specifically enforce such
contract, then only an amount equal to the aggregate amount of due diligence
deposits, earnest money payments and other similar payments made under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract, shall be included in Gross Asset Value. If obligations under a
contract to purchase or otherwise acquire real property being renovated or
developed by a third party are included when determining Total Liabilities and
such real property is not owned or leased by the Borrower or any of its
Subsidiaries, then only the amount equal to the maximum amount reasonably
estimated to be payable by such Person to such third party under a contract
between such Person and such third party during the remaining term of such
contract, shall be included in Gross Asset Value. To the extent that the current
book value of land held for development plus predevelopment costs included
pursuant to clause (d) above exceeds 5.0% of Gross Asset Value (determined
without giving effect to this sentence), such excess shall be excluded in
determining Gross Asset Value.

“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
all Properties of the Parent, its Subsidiaries and its Unconsolidated Affiliates
for the four fiscal-quarter period most recently ended divided by 7.50%. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from

 

- 4 -



--------------------------------------------------------------------------------

Properties acquired by the Parent, any Subsidiary or any Unconsolidated
Affiliate during the immediately preceding four fiscal quarters of the Parent or
disposed of by any such Person during the immediately preceding fiscal quarter
of the Parent, shall be excluded and (b) with respect to a Property owned by an
Unconsolidated Affiliate, only the greater of the Parent’s (i) Ownership Share
or (ii) Recourse Share of the Adjusted NOI, as applicable, of such Property
shall be used when determining Operating Real Estate Value. If the Parent, the
Borrower or their Subsidiaries own Equity Interests in an Unconsolidated
Affiliate which owns a Property the Adjusted NOI of which has not been excluded
from determinations of Operating Real Estate Value by virtue of the immediately
preceding clause (a), and such Unconsolidated Affiliate then becomes a
Subsidiary as a result of the acquisition by the Parent, the Borrower or their
Subsidiaries of additional Equity Interests or otherwise, the Adjusted NOI for
Properties owned by such Unconsolidated Affiliate which has become a Subsidiary
shall continue to be included in determinations of Operating Real Estate Value
and not be excluded by virtue of the immediately preceding clause (a).

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as in effect on the
Fourth Amendment Effective Date and otherwise duly completed.

“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, the Borrower, a
Subsidiary or an Unconsolidated Affiliate with respect to such Property to
achieve an Occupancy Rate of 100%, including without limitation, all amounts
budgeted with respect to all of the following: (a) acquisition of land and any
related site improvements, demolition costs, architecture, engineering,
construction/project management and development fees, legal fees and entitlement
fees; (b) a reasonable and appropriate reserve for construction interest;
(c) tenant improvements; (d) leasing commissions and other leasing costs,
(e) infrastructure costs and (f) other hard and soft costs associated with the
development or redevelopment of such Property. With respect to any Property that
is a redevelopment involving the addition of gross leasable area, the Total
Budgeted Cost Until Stabilization shall include all budgeted costs for
expansions of the Property associated with the additional gross leasable area
and all budgeted costs for renovations and other expenditures. With respect to
any Property to be developed from the ground up in more than one phase, the
Total Budgeted Cost Until Stabilization shall exclude budgeted costs (other than
costs relating to acquisition of land and related site improvements, demolition
costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, the Borrower, any other Subsidiary or any

 

- 5 -



--------------------------------------------------------------------------------

Unconsolidated Affiliate, as the case may be. The calculation of Total Budgeted
Cost Until Stabilization herein shall be net of (x) any amount of budgeted costs
attributable to portions of any Property that have been Placed in Service and
(y) the aggregate sale proceeds of a sale of a pad site within a Project under
Development that are payable pursuant to a binding sale contract with a third
party approved by the Agent.

(b) The Credit Agreement is amended by deleting the reference to “December 31,
2003” in the definition of “Tangible Net Worth” set forth in Annex I to the
Credit Agreement and substituting in its place a reference to “December 31,
2007”.

(c) The Credit Agreement is amended by adding the definitions of “CIP
Adjustment”, “Construction in Progress”, “Fourth Amendment Effective Date”,
“Placed in Service” and “Projects under Development” to Annex I thereof in the
appropriate alphabetical location:

“CIP Adjustment” means, at any time of determination, the sum of (i) 75% of
Construction in Progress attributable to Properties (or portions thereof) that
were Placed in Service in the fiscal quarter of the Parent most recently ended
plus, (ii) 50% of Construction in Progress attributable to Properties (or
portions thereof) that were Placed in Service in the fiscal quarter of the
Parent prior to the immediate preceding fiscal quarter of the Parent most
recently ended plus, (iii) 25% of Construction in Progress attributable to
Properties (or portions thereof) that were Placed in Service two fiscal quarters
of the Parent prior to the immediately preceding fiscal quarter of the Parent
most recently ended. For purposes of this definition, if portions of a Property
are considered to have been Placed in Service although other portions of such
Property have not, the portions Placed in Service and the portions not
considered Placed in Service shall each be accounted for as a separate Property.

“Construction in Progress” means, at any time of determination, an amount equal
to the aggregate costs incurred to date with respect to Projects Under
Development. For the avoidance of doubt, the aggregate costs associated with any
Property (or portion thereof) that is considered to have been Placed in Service
(including in accordance with the second sentence of the definition of CIP
Adjustment) shall be excluded from Construction in Progress.

“Fourth Amendment Effective Date” means May 20, 2008.

“Placed in Service” means for each Project Under Development (or portion
thereof), the time, determined in accordance with GAAP, at which the ground-up
construction, redevelopment and/or expansion of such Property is considered
substantially completed and such Property is held available for occupancy
subject only to completion of tenant improvements but in any event shall be
deemed to have occurred no later than one year from cessation of major

 

- 6 -



--------------------------------------------------------------------------------

construction activity (as distinguished from activities such as routine
maintenance, punch list items and cleanup).

“Project Under Development” means a Property owned by the Parent, any Subsidiary
or any Unconsolidated Affiliate on which ground-up construction, redevelopment,
and/or expansion has commenced. A Property undergoing ordinary course capital
improvements which would qualify as recurring capital expenditures or incurring
costs due to ordinary course turnover of non-anchor tenant space, shall not be
considered to be a Project Under Development. A Property or portions of that
Property shall no longer be considered a Project Under Development after the
earlier of (i) the time it is Placed in Service, and (ii) the Borrower’s
election (which election shall be irrevocable without the Agent’s consent) to no
longer treat such Property (or portion thereof) as a Project Under Development.

(d) The Credit Agreement is amended by deleting clause (i) of the second
sentence of Section 2.2.(b) and substituting in its place the following:

(i) the expiration date of any Letter of Credit extend beyond 30 days prior to
the Termination Date,

(e) The Credit Agreement is amended by deleting the reference to $50,000,000 in
Section 2.3(a) and substituting in its place a reference to $25,000,000.

(f) The Credit Agreement is amended by restating Section 7.1.(g) in its entirety
as follows:

(g) Pricing Certificate. At the time the financial statements are furnished
pursuant to subsections (a) and (b) above, a certificate substantially in the
form of Exhibit K (a “Pricing Certificate”) executed by the chief financial
officer of the Parent (i) setting forth as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish the ratio of Total Liabilities to Gross Asset Value and the ratio
of EBITDA to Indebtedness (as each ratio is determined in accordance with
Section 8.1. and (ii) stating the corresponding level of Applicable Margin with
respect to such ratios.

(g) The Credit Agreement is amended by restating Section 8.1.(a) in its entirety
as follows:

(a) Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) 75% of the Tangible Net Worth of the Parent as of December 31,
2007, plus (ii) 75% of the Net Proceeds of all Equity Issuances effected at any
time after December 31, 2007 by the Parent or any of its

 

- 7 -



--------------------------------------------------------------------------------

Subsidiaries to any Person other than the Parent or any of its Subsidiaries (in
the case of any Equity Issuance effected by a Subsidiary, the amount of such Net
Proceeds shall be appropriately adjusted to account for minority interests
consistent with GAAP). Net Proceeds from the following Equity Issuances shall be
excluded from the immediately preceding clause (ii): (x) Equity Issuances of
Equity Interest of the Parent made after December 31, 2007 solely in exchange
for (A) other Equity Interest of the Parent or (B) common operating units of the
Borrower and (y) Equity Issuances to employees and trustees of the Parent and
its Subsidiaries as part of a stock bonus plan, restricted stock plan or similar
plan but only to the extent neither the Parent nor any Subsidiary received cash
in connection with any such Equity Issuance.

(h) The Credit Agreement is amended by deleting Section 8.1.(b) in its entirety
and substituting in its place the following:

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value of the Parent and its
Subsidiaries determined on a consolidated basis, to exceed 0.65 to 1.00 at any
time; provided, however, that if such ratio exceeds 0.65 to 1.00, then such
failure to comply with the foregoing covenant shall not constitute a Default or
Event of Default and the Parent shall be deemed in compliance with this
Section 8.1(b) so long as (x) such ratio does not exceed 0.65 to 1.00 more than
one time during the term of this Agreement for a period of not more than two
consecutive fiscal quarters and (y) during such period such ratio does not
exceed 0.70 to 1.00.

(i) The Credit Agreement is amended by restating Sections 8.1.(e) (i) and
(ii) in their entireties as follows:

(i) unimproved real estate and predevelopment costs such that the aggregate
value of all such unimproved real estate and predevelopment costs, calculated on
the basis of cost, exceeds 5.0% of Gross Asset Value;

(ii) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investment
calculated on the basis of cost exceeds 5.0% of Gross Asset Value;

(j) The Credit Agreement is amended by restating the last sentence of
Section 8.1(e) in its entirety as follows:

In addition to the foregoing limitations, (x) the aggregate value of the
Investments and the other items subject to the limitations in the preceding
clauses (i) through (iii) shall not exceed 10.0% of Gross Asset Value and
(y) the amount of Gross Asset Value attributable to any one Property shall not
exceed 15.0% of Gross Asset Value at any time.

 

- 8 -



--------------------------------------------------------------------------------

(k) The Credit Agreement is amended by restating Section 8.1.(f) in its entirety
as follows:

(f) Projects under Development. The Parent and the Borrower shall not permit the
aggregate amount of Total Budgeted Cost Until Stabilization with respect to all
Projects Under Development owned by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate to exceed (i) 20.0% of Gross Asset Value at any
time on or before June 30, 2009, and (ii) 15.0% of Gross Asset Value at any time
after June 30, 2009. For purposes of this subsection, Total Budgeted Cost Until
Stabilization with respect to any Project Under Development owned by an
Unconsolidated Affiliate of the Parent shall equal the greater of (i) the
product of (x) the Parent’s Ownership Share in such Unconsolidated Affiliate and
(y) the Total Budgeted Cost Until Stabilization for such Property and (ii) the
Parent’s Recourse Share of all Indebtedness of such Unconsolidated Affiliate.

(l) The Credit Agreement is amended by deleting Section 8.1.(g) in its entirety
and substituting in its place the following:

(g) [Reserved.]

(m) The Credit Agreement is amended by restating Section 8.1.(k) in its entirety
as follows:

(k) Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries determined on a consolidated basis
for the period of four consecutive fiscal quarters most recently ending to
(ii) all Indebtedness of the Parent, its Subsidiaries and Unconsolidated
Affiliates determined on a consolidated basis at the end of such period, to be
less than 0.09750 to 1.00; provided, however, that if such ratio is less than
0.09750 to 1.00, then such failure to comply with the foregoing covenant shall
not constitute a Default or an Event of Default and the Parent shall be deemed
to be in compliance with this Section 8.1.(k) so long as (x) such ratio is not
less than 0.09750 to 1.00 more than one time during the term of this Agreement
for a period of not more than two consecutive fiscal quarters and (y) during
such period such ratio is not less than 0.09250 to 1.00. For purposes of
determining this ratio, if a Property has been acquired during the past four
quarters, the amount of EBITDA attributable to such Property and to be included
in the ratio shall be determined as follows: (x) if the Property was acquired
more than 30 days prior to the date of determination of the ratio, the EBITDA
for the Property since the date such Property was acquired by the Parent, the
Borrower, any other Subsidiary or an Unconsolidated Affiliate, as the case may
be, shall be appropriately annualized and (y) otherwise, the amount of EBITDA
for such Property shall be the actual EBITDA attributable to the Property during
the last four consecutive fiscal quarters most recently ended. Any certification
by the Parent or the Borrower of

 

- 9 -



--------------------------------------------------------------------------------

EBITDA included under the immediately preceding clause (y) shall be limited to
its knowledge.

(n) The Credit Agreement is amended by restating Section 9.1.(l)(ii) in its
entirety as follows:

(ii) If three or more of the following five individuals shall cease for any
reason (other than death, disability or resignation) to be principally involved
in the senior management of the Parent: Ronald Rubin, George Rubin, Robert
McCadden, Joseph Coradino, and Edward Glickman (each a “Principal Officer”);

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the Parent
and the Requisite Lenders;

(b) the Reaffirmation of Obligations attached to this Amendment duly executed by
each existing Guarantor;

(c) a Swingline Note payable to the order of the Swingline Lender;

(d) evidence that the Modification Fee set forth in Section 7 of this Amendment
and all fees, costs and expenses of the Agent, including without limitation the
fees of Agent’s counsel, incurred in connection with the negotiation,
documentation and closing of this Amendment and the related documents and
agreements have been paid; and

(e) such other documents, instruments and agreements as the Agent may reasonably
request.

Section 4. Representations. Each Borrower and the Parent represent and warrant
to the Agent and the Lenders that:

(a) Authorization. The Parent, each Borrower and each other Loan Party each has
the right and power, and has taken all necessary action to authorize the
execution and delivery of this Amendment and to perform its obligations
thereunder and under the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Parent and each Borrower (or
by the Parent as general partner of such Borrower) and both this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent, each Borrower and each other Loan Party
enforceable against such Person in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally.

 

- 10 -



--------------------------------------------------------------------------------

(b) Compliance with Laws, etc. The execution, delivery and performance of this
Amendment and the other Loan Documents to which any Loan Party is a party do not
and will not, by the passage of time, the giving of notice, or both: (i) require
any Governmental Approval or violate any Applicable Law relating to any Loan
Party or any Subsidiary; (ii) conflict with, result in a breach of or constitute
a default under the organizational documents of any Loan Party or any other
Subsidiary, or any indenture, agreement or other instrument to which any Loan
Party or any Subsidiary is a party or by which it or any of its properties may
be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party or any other Subsidiary other than in favor of the Agent for the benefit
of the Lenders.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 5. Reaffirmation of Representations. The Parent and each Borrower hereby
represents, repeats and reaffirms all representations and warranties made by
such Person to the Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which such Person is, immediately following the effectiveness
of this Amendment, a party on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances not prohibited under the Loan Documents.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Modification Fee. In consideration of the Lenders amending the Credit
Agreement as provided herein, each Borrower jointly and severally agrees to pay
to the Agent for the account of each Lender approving this Amendment (which
approval is evidenced by its signature below) a modification fee in an amount
equal to 0.10% of such Lender’s Revolving Commitment.

Section 8. Expenses. Each Borrower hereby, jointly and severally, agrees to
reimburse the Agent upon demand for all costs and expenses (including attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE

 

- 11 -



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH COMMONWEALTH.

Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures commence on next page]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed as of the date first above written.

 

BORROWER: PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment
Trust,   its general partner   By:  

/s/ Bruce Goldman

  Name:   Bruce Goldman   Title:   EVP & General Counsel PREIT-RUBIN, INC. By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel PARENT: PENNSYLVANIA REAL
ESTATE INVESTMENT TRUST By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Fourth Amendment to Credit Agreement

with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swingline
Lender and as a Lender By:  

/s/ Stephen F. Gray

Name:   Stephen F. Gray Title:   Vice President U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Renee Lewis

Name:   Renee Lewis Title:   Vice President MANUFACTURERS & TRADERS TRUST
COMPANY By:  

/s/ Richard A. Gieseler

Name:   Richard A. Gieseler Title:   Assistant Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Fourth Amendment to Credit Agreement

with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Kimberly A. Ludtke

Name:   Kimberly A. Ludtke Title:   Vice President CITIZENS BANK OF PENNSYLVANIA
By:  

/s/ Kellie Anderson

Name:   Kellie Anderson Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Fourth Amendment to Credit Agreement

with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

NATIONAL CITY BANK By:  

/s/ Kimberly J. Kashon

Name:   Kimberly J. Kashon Title:   Senior Vice President WILMINGTON TRUST OF
PENNSYLVANIA By:  

/s/ Michael Post

Name:   Michael Post Title:   Assistant Vice President BANK OF AMERICA, N.A By:
 

/s/ Robert J. Epstein

Name:   Robert J. Epstein Title:   Senior Vice President CITICORP NORTH AMERICA,
INC. By:  

/s/ Michael Chiopak

Name:   Michael Chiopak Title:   Vice President FIRSTRUST BANK By:  

/s/ Bruce A. Gillespie

Name:   Bruce A. Gillespie Title:   Senior Vice President